Citation Nr: 1212908	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-19 372	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a separate compensable initial evaluation for peripheral neuropathy, left upper extremity, secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Rick D. Little, Agent


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.   

This matter is before the Board of Veteran s' Appeals (Board) from a February 2006 rating decision by the Department of Veteran s Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied an increased rating for diabetes mellitus.  

The Veteran was originally granted service connection for diabetes mellitus in a final March 2003 rating decision, with a 10 percent evaluation, effective November 8, 2002.  The Veteran's current claim for an increased rating for diabetes mellitus was received by the RO in April 2005.  Following the February 2006 rating decision, in January 2011 the Board denied the Veteran a rating in excess of 10 percent prior to April 20, 2006, and in excess of 20 percent after April 20, 2006, for diabetes mellitus.  The Board also raised and remanded for additional development the issue of entitlement to a separate compensable initial evaluation for peripheral neuropathy, left upper extremity pursuant to 38 C.F.R. § 4.120, Diagnostic Code (DC) 7913, which notes to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; non-compensable complications are considered part of the diabetic process under DC 7913.  

Because the Veteran's April 2005 claim for a higher evaluation for diabetes mellitus was an increased rating claim and his claim for a separate compensable initial evaluation for peripheral neuropathy, left upper extremity, stems from his April 2005 increased rating claim, the Board finds that his current claim is part of his April 2005 claim for an increased rating for diabetes mellitus.    


FINDING OF FACT

The appellant was properly notified of a VA examination scheduled in conjunction with his claim for an increased rating and chose not to attend it without explanation; nor has he expressed a desire to re-schedule it.



CONCLUSION OF LAW

The criteria for a separate compensable initial evaluation for peripheral neuropathy, left upper extremity, secondary to service-connected diabetes have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351 and 3.655 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Because the Veteran's claim is denied pursuant to 38 C.F.R. § 3.655(b), there is no legal basis upon which the claimed benefits may be awarded and the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice provisions of the Veteran's Claims Assistance Act (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

Analysis

The Veteran seeks a separate compensable initial evaluation for peripheral neuropathy, left upper extremity, secondary to service-connected diabetes.    

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause (e.g., the illness or hospitalization of the claimant or death of an immediate family member), fails to report for such examination or re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  When the missed examination is scheduled in conjunction with a claim for an increase, as is the case here, the claim shall be denied.  38 C.F.R. § 3.655(b). 

In June 2011, the Veteran refused to appear for a VA examination at a VA Medical Center in Los Angeles, California.  The Veteran gave no reason for his refusal to appear at his VA examination and neither the Veteran, nor his agent, have indicated any desire to reschedule it.  The purpose of the examination was to determine the Veteran's disability level, which is necessary to adjudicate his increased rating claim.  As no good, or any, cause has been offered by the Veteran, the claim must be denied.  See 38 C.F.R. § 3.655(b). 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430. 


ORDER

Entitlement to a separate compensable initial evaluation for peripheral neuropathy, left upper extremity, secondary to service-connected diabetes is denied.






____________________________________________
RONALD W. SCHOLZ
Veteran s Law Judge, Board of Veteran s' Appeals


Department of Veteran s Affairs


